Order filed November 2, 2012




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-12-00850-CV
                                     ____________

                             In the Interest of J.R.W., a Child


                       On Appeal from the 315th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2010-05537J


                                         ORDER

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue. The notice of appeal was filed September 17,
2012. The reporter’s record was filed October 11, 2012. Therefore, appellant’s brief was
due October 31, 2012. See Tex. R. App. P. 38.6(a). No brief or motion for extension of
time has been filed.

       Appeals in parental termination cases and child protection cases are to be brought
to final disposition within 180 days of the date the notice of appeal is filed. See Tex. R.
Jud. Admin. 6.2(a).

       Because appellant’s brief has not been filed timely in this accelerated appeal, we
issue the following order:
       We order William M. Thursland, appellant’s appointed attorney, to file
appellant’s brief in this appeal on or before November 12, 2012. If William M.
Thursland does not timely file the brief as ordered, the court will consider dismissal of
the appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1); 42.3(b).



                                     PER CURIAM




                                            2